UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7515


FREDERICK LAWRENCE WASHINGTON,

                Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:09-hc-02068-D)


Submitted:   March 26, 2012                 Decided:   April 9, 2012


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Lawrence Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick        Lawrence    Washington        appeals   the     district

court’s   order      denying    his     motions      to    reconsider.       We    have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for     the    reasons    stated       by    the   district     court.

Washington     v.    North     Carolina,       No.   5:09-hc-02068-D       (E.D.N.C.

May 3 & Nov. 3, 2011).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court    and     argument     would   not     aid   the

decisional process.

                                                                             AFFIRMED




                                           2